DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Allowance
	II.	Claims 1-20 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is Singamsetty et al. (US 10,130,285 B1); Josefiak (US 2019/0268062 A1); and Shafer et al. (US 2011/0068906 AI).
Singamsetty teaches a wearable apparatus for patient tracking including a disposable patient tracking tag comprising a wearable apparatus for patient tracking, the tracked patient being located using an array of nodes (see col. 4, lines 49-59 and Fig. 6).
Josefiak teaches a method of verifying (discovering) a position of a wireless communication Node (see paragraphs [0001] & [0042]}, including: at least a first Node, a second Node, and a third Node in an array of Nodes (see paragraph [0019] and Fig. 1); each of the first Node; second Node and third Node comprising: a processor, a digital storage, a communication module and an antenna (see paragraphs [0025] & [0048] and Fig. 2 & Fig, 5); wirelessly communicating between multiple Nodes comprising at least the first Node, the second Node, and the third Node (see paragraph [0030] and Fig, 3); and comparing an arrival time at receiving antennas to calculate or look-up an estimated location of a source of the signal (see paragraphs [0035] - [0036]).

Claim 1 is allowed because Singamsetty; Josefiak; and Shafer do not teach tracking a healthcare procedure, the method comprising:
a)    assigning a respective unique identifier with each of at least, a first transceiver; and a second transceiver;
b)    attaching the first transceiver to a healthcare agent during a time of the healthcare procedure;
c)    attaching the second transceiver to an item of equipment during the time of the healthcare procedure;
d)    wirelessly communicating between the first transceiver and each of: a first reference point transceiver, a second reference point transceiver, and a third reference point transceiver;
e)    generating a first set of values for communication variables based upon the wirelessly communicating between the first transceiver and each of: the first reference point transceiver, second reference point transceiver, and third reference point transceiver, the first set of communication variables comprising: a start time of a respective wireless communication transmission (Tl), and a receipt time of the respective wireless communication (T2);
f)    wirelessly communicating between the second transceiver and each of: the first reference point transceiver, the second reference point transceiver, and the third reference point transceiver;
mission (Tl), and a receipt time of the respective wireless communication (T2);
h)    storing, in a digital storage in communication with a controller the first set of values for communication variables, the second set of values for communication variables, and the unique identifiers for the first transceiver and the second transceiver;
i)    with the controller, generating a first set of position coordinates indicative of a position of the first transceiver;
j)    with the controller, generating a second set of position coordinates indicative of a position of the second transceiver; and
k)    with the controller, generating a user interface comprising a location of the healthcare agent, based upon the first set of position coordinates, and the item of equipment during the healthcare procedure, based upon the second set of position coordinates.
Claims 2-20 are allowed based on their dependence on allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE ENG can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 12, 2021
/BRANDON J MILLER/Primary Examiner, Art Unit 2647